FILED
                             NOT FOR PUBLICATION                            DEC 14 2009

                                                                        MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                     U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



 UNITED STATES OF AMERICA,                       No. 09-50087

               Plaintiff - Appellee,             D.C. No. 3:08-CR-03051-JLS

   v.
                                                 MEMORANDUM *
 JOSE LUIS MURILLO-RODRIGUEZ,

               Defendant - Appellant.



                     Appeal from the United States District Court
                        for the Southern District of California
                    Janis L. Sammartino, District Judge, Presiding

                           Submitted November 17, 2009 **


Before:        ALARCÓN, TROTT, and TASHIMA, Circuit Judges.

        Jose Luis Murillo-Rodriguez appeals from the 84-month sentence imposed

following his guilty-plea conviction for being a deported alien found in the United



          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
            The panel unanimously finds this case suitable for decision without
oral argument. See Fed. R. App. P. 34(a)(2).

EH/Research
States, in violation of 8 U.S.C. § 1326(a). We have jurisdiction pursuant to 28

U.S.C. § 1291, and we affirm.

       Murillo-Rodriguez contends that the district court procedurally erred during

sentencing by giving undue weight to the need for deterrence and by failing to

consider the need to avoid unwarranted sentencing disparities. A review of the

record demonstrates that the district court did not procedurally err in fashioning the

sentence. See United States v. Carty, 520 F.3d 984, 993 (9th Cir. 2008) (en banc).

       AFFIRMED.




EH/Research                               2                                    09-50087